 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     THUNDER PROPERTIES, INC.
 7
 8                              UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10                                                ***
11   BANK OF AMERICA, N.A.,                 )
                                            )
12                               Plaintiff, )
                                            )            Case No. 3:16-cv-00188-MMD-CBC
13   vs.                                    )
                                            )
14   THE SIENA HOMEOWNER’S                  )
     ASSOCIATION; THUNDER PROPERTIES, )
15   INC.; and HAMPTON & HAMPTON            )
     COLLECTIONS, LLC,                      )
16                                          )
                               Defendants. )
17                                          )
18               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO
                        SECOND MOTION FOR SUMMARY JUDGMENT
19                                  (Third Request)
20          COMES NOW, Defendant, THUNDER PROPERTIES, INC. and Plaintiff, BANK OF
21   AMERICA, N.A., by and through their undersigned counsel, and hereby stipulate and agree as
22   follows:
23          1.     On November 19, 2018, Plaintiff filed a Second Motion for Partial Summary
24                 Judgment herein [ECF #85]. Defendant’s Response to said Motion was originally
25                 due on December 17, 2018.
26          2.     Pursuant to a Stipulation and order to Extend Time to Respond to Second Motion
27                 for Summary Judgment (Second Request) filed on January 7, 2019 [ECF #92],
28
                                               Page 1 of 3                               2487 Napoli
 1                and granted on January 9, 2019 [ECF #94], Thunder Properties, Inc.’s Response

 2                to said Motion is presently due on January 28, 2019.

 3         3.     The parties are presently engaged in settlement discussions and prefer to devote

 4                their time and resources to an effort to amicably resolve the instant matter. The

 5                parties believe that they are very close to an agreement that would resolve the

 6                matter in its entirety.

 7         4.     Defendant shall have an additional extension of time until February 15, 2019, in

 8                which to respond to the Plaintiff’s Second Motion for Summary Judgment.

 9         5.     This Stipulation is made in good faith and not for purpose of delay.

10         Dated this    28th       day of January, 2019.

11   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                                AKERMAN, LLP
12
13
      /s/ Timothy E. Rhoda                             /s/ Jamie K. Combs
14   TIMOTHY E. RHODA, ESQ.                           JAMIE K. COMBS, ESQ.
     Nevada Bar No. 7878                              Nevada Bar No. 13088
15   9120 West Post Road, Suite 100                   1635 Village Center Circle, Suite 200
     Las Vegas, Nevada 89148                          Las Vegas, NV 89134
16   (702) 254-7775                                   (702) 634-5000
     croteaulaw@croteaulaw.com                        jamie.combs@akerman.com
17   Attorney for Defendant                           Attorney for Plaintiff
     Thunder Properties, Inc.                         Bank of America, N.A.
18
19
                                                IT IS SO ORDERED.
20
21                                              By:
                                                        Judge, U.S. District Court
22
23                                              Dated: January 28, 2019

24
25
26
27
28
                                              Page 2 of 3                                     2487 Napoli
 1                                 CERTIFICATE OF SERVICE

 2         I HEREBY CERTIFY that on this           28th        day of January, 2019, I served via the

 3   United States District Court CM/ECF electronic filing system, the foregoing STIPULATION

 4   AND ORDER TO EXTEND TIME TO RESPOND TO SECOND MOTION FOR

 5   SUMMARY JUDGMENT (Third Request) to the following parties:

 6         Melanie D Morgan                           Christopher V. Yergensen
           Akerman LLP                                Nevada Association Services, Inc.
 7         1635 Village Center Circle, Suite 200      6224 West Desert Inn Road
            Las Vegas, NV 89134                       Las Vegas, NV 89146
 8         (702)634-5005                              702-804-8885
           (702) 380-8572 (fax)                       702-804-8887 (fax)
 9         melanie.morgan@akerman.com                 chris@nas-inc.com
           Attorney for Plaintiff                     Attorneys for Defendant
10         Bank of America, N.A.                      Hampton & Hampton Collections, LLC

11         Jaimie K. Combs                            Joseph P Garin
           Akerman LLP                                Lipson Neilson Cole Seltzer & Garin, P.C.
12         1635 Village Center Circle, Suite 200      9900 Covington Cross Drive
            Las Vegas, NV 89134                       Suite 120
13         702-634-5000                               Las Vegas, NV 89144
           702-380-8572 (fax)                         702-382-1500
14         jamie.combs@akerman.com                    702-382-1512 (fax)
           Attorney for Plaintiff                     NVECF@lipsonneilson.com
15         Bank of America, N.A.                      Attorneys for Defendant
                                                      The Siena Homeowners Association
16         William Shane Habdas
           Akerman LLP                                Kaleb D. Anderson
17         1635 Village Center Circle, Suite 200      Lipson Neilson Cole Seltzer & Garin
            Las Vegas, NV 89134                       9900 Covington Cross Dr.
18         702-634-5000                               Suite 120
           702-380-8572 (fax)                         Las Vegas, NV 89144
19         jamie.combs@akerman.com                    (702) 382-1500
           Attorney for Plaintiff                     (702) 382-1512 (fax)
20         Bank of America, N.A.                      kanderson@lipsonneilson.com
                                                      Attorneys for Defendant
21         Brandon E. Wood                            The Siena Homeowners Association
           The Clarkson Law Group, P.C.
22         2300 West Sahara Avenue, Suite 950         Amber M. Williams
           Las Vegas, NV 89102                        Lipson Neilson Cole Seltzer & Garin
23         702-462-5700                               9900 Covington Cross Dr., Ste. 120
           702-446-6234 (fax)                         Las Vegas, NV 89144
24         bwood@the-clg.com                          702-382-1500
           Attorneys for Defendant                    702-382-1512 (fax)
25         Hampton & Hampton Collections,             awilliams@lipsonneilson.com
           LLC                                        Attorneys for Defendant
26                                                    The Siena Homeowner's Association

27                                              /s/ Timothy E. Rhoda
                                                An employee of ROGER P. CROTEAU &
28                                              ASSOCIATES, LTD.

                                             Page 3 of 3                                      2487 Napoli
